Citation Nr: 0007389	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement of the veteran to 
service connection for PTSD.  The veteran appealed and the 
case was thereafter referred to the Board for appellate 
review. 

The Board notes that after perfecting his appeal, the veteran 
in June 1996 submitted a statement that he wished to withdraw 
his appeal.  He did not specify which issues he was 
withdrawing, and subsequently continued to submit evidence 
relating to his claim for service connection for PTSD.  The 
Board therefore construes the veteran's actions as a 
withdrawal of his claims for service connection for right 
thigh and face wounds, low back pain and left sided numbness, 
while continuing his appeal on the issue of PTSD.  Only the 
issue of the veteran's entitlement to service connection for 
PTSD was certified by the RO for the Board's review at this 
time.


FINDINGS OF FACT

1.  An unappealed rating decision of the RO in March 1995 
denied entitlement of the veteran to service connection for 
PTSD.  

2.  Since entry of the March 1995 determination, the veteran 
has submitted medical evidence showing the presence of PTSD 
related to combat in service.

3.  The veteran was engaged in combat with the enemy.


CONCLUSIONS OF LAW

1.  The March 1995 RO decision, denying the veteran's claim 
of entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  The evidence received since entry of the March 1995 
rating decision is new and material, and the veteran's claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  Resolving the benefit-of-the-doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1995, the RO denied service connection for PTSD.  
The RO at that time determined that the veteran had not 
presented competent current evidence of the existence of 
PTSD.  Among the evidence then of record were service medical 
records, a VA examination report of January 1995 containing 
diagnoses of major depression and rule out PTSD, and VA 
treatment records from September 1994 that, according to the 
rating sheet, reported diagnoses of major depression (the 
Board notes that the September 1994 records referred to in 
the March 1995 rating decision are not included in the claims 
file).  The veteran was notified of the RO's decision in 
March 1995, but no timely appeal was filed and the decision 
became final.  See 38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. 
§ 20.302 (1999); Person v. Brown, 5 Vet. App. 449, 450 
(1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App.
209, 214-5 (1999); Winters v. West, 12 Vet. App. 203, 206-7 
(1999); Hodge, supra. The first step is to determine whether 
new and material evidence has been received, under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995). Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107 has been met. 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  Since the March 1995 decision, the veteran has 
submitted statements from friends and relatives attesting to 
his current condition, a statement from a service colleague 
who reported that he witnessed the veteran get injured by 
enemy fire in service, and numerous medical records inclusive 
of ones containing diagnoses of PTSD.  In addition, since 
March 1995, VA has received the veteran's service personnel 
records, demonstrating that he was an infantryman in Vietnam, 
and that he received the Combat Infantryman Badge (CIB).  

The newly submitted evidence establishes that the veteran has 
been diagnosed with PTSD.  As there was no competent evidence 
of PTSD when the claim was denied in March 1995, the Board 
finds that the veteran has submitted new and material 
evidence sufficient to reopen his claim.  Accordingly, the 
issue of entitlement to service connection for PTSD is to be 
addressed de novo.

The Board notes that the RO, in rating decisions dated in 
June 1996 and February 1997, and in various statements of the 
case since then, did not address the issue of new and 
material evidence, but considered the veteran's claim on a de 
novo basis instead.  Nevertheless, the issue of whether new 
and material evidence has been submitted to reopen a 
previously denied claim is a jurisdictional issue that must 
be addressed by the Board before proceeding to the merits of 
the claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  The Board, however, finds that the RO's failure 
to address the issue of new and material evidence to be 
harmless error since the practical result remains the same; 
the Board, having reopened the veteran's claim, shall 
adjudicate it on a de novo basis, as did the RO. 

A determination as to whether a claim is well grounded is the 
next step in the adjudication process after a previously 
denied claim has been reopened.  See Winters, Elkins, supra.  
In view of the evidence regarding the veteran's service in 
Vietnam, his alleged stressors while engaged in combat, and 
the various medical opinions that the veteran has PTSD 
related to combat experiences in service, the Board finds 
that the veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations recognize that symptoms attributable to PTSD 
often do not appear in service.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, the veteran's lay 
testimony alone my suffice to establish the occurrence of the 
claimed in-service stressor, provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  Id.  Where the claimed 
stressor is not related to combat, "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

Service medical records note no complaints of or treatment 
for any psychiatric disorder, and the veteran's separation 
examination report shows no psychiatric abnormality. 

The awards and decorations listed in his service personnel 
records indicate that the veteran was awarded the CIB.  His 
service personnel records further show that his military 
occupational specialty while in Vietnam was as an 
infantryman.  In May 1995, a service colleague submitted a 
statement reporting that, while in Vietnam, he was onboard a 
helicopter that evacuated the veteran from a combat zone 
after the veteran had been wounded in the buttock and face, 
and that he personally witnessed these injuries.  During 
testimony at a personal hearing before the RO April 1997, and 
in an April 1999 videoconference hearing held at the RO 
before the undersigned, the veteran reported being in various 
combat situations.  He testified that he had been injured in 
combat, but that, because he received treatment in the field, 
he had not been awarded the Purple Heart.  He essentially 
repeated the details regarding his combat experiences during 
his psychiatric treatment sessions and VA examinations.  In 
view of the service records that show receipt of the CIB, the 
statement from the veteran's service colleague, and the 
credible statements from the veteran, the Board finds that 
the veteran was engaged in combat with the enemy.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 145 
(1997); VAOPGCPREC 12-99.

VA psychiatric examinations were conducted in January 1995, 
May 1996, December 1996, and May 1997.  The examiners all 
concluded that the veteran did not have PTSD, and that his 
symptoms were more likely due to major depression, dysthymia, 
and polysubstance abuse.  The record also contains VA 
psychiatric treatment records from September 1994 to November 
1997, with such records containing numerous entries endorsing 
a diagnosis of PTSD, including multiple periods of VA 
hospitalization during which treating mental health 
professionals offered diagnoses of PTSD.  There are, as well, 
other entries in VA treatment records rejecting such a 
diagnosis.  Records from the Social Security Administration 
reflect an award of benefits based in part on a diagnosis of 
PTSD, as set forth by a private examiner in September 1995.  
In addition, in correspondence, dated in June 1996, a private 
psychologist states that he had diagnosed the veteran with 
PTSD secondary to his Vietnam experiences.  An October 1996 
private medical report contains a diagnosis of PTSD, chronic, 
delayed.  In two letters from the veteran's VA therapist, 
both received in April 1997, it is stated that the veteran 
has PTSD due to his combat experiences in Vietnam.  In 
November 1997, the Chief of the VA Psychology Section, Mental 
Health Services, submitted a "therapy summary" of the 
veteran's VA treatment, also signed by the veteran's VA 
therapist and psychologist, wherein it was concluded that the 
veteran's Axis I diagnosis was PTSD, severe, prolonged, with 
chronic depression and survivor guilt.

On one hand, there are the veteran's involvement in combat 
and the numerous diagnoses of PTSD linked to combat, and, on 
the other hand, there are the medical records rejecting a 
diagnosis of PTSD, but it is the Board's finding, based on 
the foregoing, that the evidence concerning whether PTSD is 
present and was incurred in service to be in equipoise.  When 
the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
Board resolves the benefit of the doubt in the veteran's 
favor and concludes that PTSD was incurred in service.


ORDER

Subject to the rules and regulations governing the award of 
benefits, service connection for PTSD is granted.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals 

 

